The Supreme Court affirmed the judgment of the Common Pleas on June 9th, 1884, in the following opinion y ,
Per Curiam :
The facts do not bring the case within the operation of the *128statute involved. The Act of June 28, 1879, P. Laws 182, declares the intent and meaning of the special Act of April 8, 1868, P. Laws 751. The clear intent of the later law is to restrict the lien to the property which has received the benefit of the labor. Judgment was correctly entered in favor of the defendant on the case stated.
Judgment affirmed.